PER CURIAM.
Appellant, Julian Linares, appeals a final summary judgment in an action on a promissory note and a guaranty in favor of appellee, Banco Central, S.A. We affirm.
Appellant signed an unconditional guaranty “with respect to any and every obligation or liability of the borrower to the Bank, whether now existing or hereafter incurred_” Appellant’s guaranty originally secured a promissory note which was paid. However, the borrower thereafter obtained a line of credit on which it defaulted.
Appellee brought an action against appellant on the guaranty. Appellant contends that he is not responsible for any indebtedness incurred after the original promissory note was paid.
The general rule is “that a creditor, who is the holder of an absolute, unlimited, and continuing written guaranty securing the payment of loans and extensions of credit to a principal-debtor, [as here,] is not obligated to give notice to the guarantor thereon, of new loans.” Fidelity National Bank of South Miami v. Melo, 366 So.2d 1218 (Fla. 3d DCA 1979).
We find that the guaranty signed by appellant was absolute, unlimited, and continuing. Accordingly, we affirm the final summary judgment finding appellant liable.
Affirmed.